Title: To Benjamin Franklin from the Baron de Thuillières, 11 June 1777
From: Thuillières, Jean-François, baron de
To: Franklin, Benjamin


Monsieur
A l’hotel de névers rue du bac ce 11 juin 1777.
J’ay oublié de vous dire ce matin que deux dames de la martinique l’une mde. denneville et l’autre la vicomtesse de choiseul sa fille desiroint avoir l’honneur de vous aller voir, elles m’ont prieés de vous demander si vous le trouveriés bon, en ce cas vous voudrés bien me le marquer par un mot d’écrit afin que je puisse leur dire votre reponse, elles sont trés zeleés pour votre cause, surtout en raison de la proximité.
Dans la reponce dont vous voudrés bien m’honorer je vous prirai de vouloir bien inclure la lettre de notre vendeur de baume ne me souvenant plus bien de la facon dont il dit que ce remede doit etre administré. A tout hazard j’en ferai faire l’essay quoy que je ne croie pas plus que vous a son secret magique. J’ay l’honneur d’etre avec beaucoup de consideration monsieur Vôtre trés humble et trés obeissant serviteur
Le Baron De Thuillieres
